Citation Nr: 1107159	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent for the 
residuals of a ruptured appendix.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to April 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 Regional Office (RO) in St. 
Petersburg, Florida rating decision that granted service 
connection for residuals of a ruptured appendix and assigned a 10 
percent rating, effective from February 28, 2006.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing held at the RO in November 2010.  A transcript 
of the proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking an initial rating greater than 10 percent 
for the residuals of a ruptured appendix incurred during service 
in June 1957, with subsequent follow-up surgery.  After a 
thorough review of the Veteran's claims file, the Board has 
determined that additional development is necessary prior to the 
adjudication of this claim.

Under the Veterans Claims Assistance Act of 2000 (VCAA), the duty 
to assist includes making reasonable efforts to obtain private 
medical records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2010).  During the Veteran's November 2010 Board 
hearing, he noted receipt of treatment for residuals of his 
ruptured appendix with a private physician, a Dr. Legg.  
Specifically, the Veteran noted treatment in the late 1980s or 
early 1990s.  The Veteran stated, and review of the claims file 
confirms, that these records have not been requested by VA or 
otherwise associated with the claims file.  Therefore, the 
identified records should be requested.

In addition, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Veteran has been afforded multiple VA 
examinations for residuals of his ruptured appendix, most 
recently in March 2009.  The March 2009 report of examination 
noted that the Veteran had no limitation of motion associated 
with his ruptured appendix.  However, during the November 2010 
Board hearing the Veteran indicated that he did experience 
significant limitation of motion due to the scar associated with 
his ruptured appendix.  Specifically, the Veteran noted that he 
had difficulty or was wholly unable to lift heavy objects above 
waist level due to his scar, or reach overhead.  Moreover, the 
Veteran stated that the March 2009 VA examiner had not inquired 
about any limitation of motion associated with his appendix scar.  
Given the foregoing and in order to ensure that the Veteran is 
afforded every protection authorized by law, the Board concludes 
that a remand for an additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations from the Veteran, obtain and 
associate with the claims file medical 
records from Dr. Legg pertaining to treatment 
for residuals of the Veteran's ruptured 
appendix.  In attempting to obtain these 
records, the AOJ must follow the procedures 
outlined in 38 C.F.R. § 3.159(c)(1) (2010) 
and 38 C.F.R. § 3.259(e) (2010).

If the Veteran fails to furnish the necessary 
releases, he should be advised to submit the 
treatment records himself as per 38 C.F.R. § 
3.159(e)(2) (2010).  All attempts to secure 
these records must be documented in the 
claims file.

2.  After the above  records have been 
associated with the claims file, or the 
records have been determined to be 
unattainable, schedule the Veteran for an 
appropriate VA examination, to include a 
complete physical examination and interview 
of the Veteran to elicit a complete history, 
in order to determine the current severity of 
any residuals of his ruptured appendix.  Any 
tests deemed necessary should be conducted, 
and all clinical findings should be reported 
in detail.  The complete claims file must be 
provided to the examiner for review in 
conjunction with the examination, and the 
examiner should note that it has been 
reviewed.  The examination report should 
specifically discuss any limitation of motion 
as a result of residuals of the ruptured 
appendix, based on interview of the Veteran 
and physical examination. The examiner should 
specifically comment on the limitations on 
physical activity the Veteran attributes to 
the residuals of his ruptured appendix, 
including his inability to lift objects, 
reach overhead, and engage in sporting 
activities such as golf. The examiner should 
provide a complete rationale for any opinion 
given without resorting to speculation 
resolving any conflicting medical opinions. 

3.  Then, readjudicate the Veteran's claim.  
If any benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


